UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52297 FRONTIER BEVERAGE COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 06-1678089 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 311 Division St., Carson City, NV 89701 (Address of principal executive offices) (Zip Code) 307-222-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the Registrant’s Common Stock as of November 15, 2013 was 231,781,000. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends the Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2013, which was originally filed on November 15, 2013 (the “Original Filing”), of Frontier Beverage Company, Inc. (the “Company). We are filing this Amendment No. 1 to reflect the restatement of our unaudited condensed financial statements contained herein. On April 3, 2014, the Company determined that there were accounting errors in its financial statements during the third quarter ended September 30, 2013. The errors related to accounting for beneficial conversion feature of convertible debt. Specifically, in July 2013 the Company assigned and modified the terms of its related party loans by including conversion terms which resulted in a beneficial conversion feature amounting to $390,339. These corrections pertain to the recognition of the beneficial conversion feature and the resulting impact on additional paid-in capital and interest expense.As a result, the Company has concluded that those previously issued financial statements should no longer be relied upon. Please see Note 4 – Related Parties and Note 5 – Restatement contained in the Notes to Unaudited Condensed Financial Statements appearing later in this Form 10-Q/A Amendment No. 1 which further describes the effect of these restatements. In addition, we have amended the following section of this Report: Part I. Item 2. – Management Discussion and Analysis of Financial Condition and Results of Operations No attempt has been made in this Amendment No. 1 to the Form 10-Q/A for the period ended September 30, 2013 to modify or update the other disclosures presented in the report as previously filed, except as set forth herein. This Amendment No. 1 on Form 10-Q/A does not reflect events occurring after the filing of the Original Report or modify or update those disclosures that may be affected by subsequent events. Accordingly, this Amendment No. 1 should be read in conjunction with our other filings with the SEC. FRONTIER BEVERAGE COMPANY, INC. INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012, as restated 3 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited), as restated 4 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (Unaudited), as restated 5 Notes to the Condensed Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risks 15 Item 4. Controls and Procedures 15 Part II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 FRONTIER BEVERAGE COMPANY, INC. CONDENSED BALANCE SHEETS September 30, December 31, (unaudited) (Restated) ASSETS Current Assets: Cash $
